J-S10037-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DEVIN BARRY KIMBLE                         :
                                               :
                       Appellant               :   No. 1178 MDA 2021

         Appeal from the Judgment of Sentence Entered August 3, 2021
       In the Court of Common Pleas of Berks County Criminal Division at
                         No: CP-06-CR-0000352-2019


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                              FILED AUGUST 08, 2022

        Appellant, Devin Kimble, appeals from the aggregate judgment of

sentence of two years’ probation, which was imposed after his jury trial

conviction for resisting arrest and recklessly endangering another person

(REAP).1,2 We affirm.

        The facts underlying this appeal are as follows. On January 4, 2019,

Police Officer Pablo Dominguez (Officer Dominguez) and Police Officer Shawn

Heck (Officer Heck) were driving in the 1200 block of Perkiomen Avenue at

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 5104 and 2705, respectively.
2 Additionally, the trial court found Appellant guilty of two traffic offenses,
refusal to surrender registration plates and cards upon suspension and driving
with a suspended license. 75 Pa.C.S. §§ 1376(a) and 1543(a), respectively.
The trial court sentenced Appellant to pay fines for both charges.
J-S10037-22



3:00 a.m. N.T., 8/2/21, at 78-80. Officer Dominguez observed Appellant’s

vehicle, checked the status of the license plate and determined that it was

suspended or revoked. Id. at 80. Appellant had pulled his vehicle into a

parking spot on the road when Officer Dominguez initiated a traffic stop of

Appellant’s vehicle. Id. at 81-86.

      Officer Dominguez approached the driver’s side of the vehicle and

informed Appellant that he was being pulled over because the plate was

suspended. Id. at 86. Officer Dominguez testified that Appellant immediately

became upset and angry and stated he believed the officers initiated the stop

because of his race. Id. at 87-88. Appellant provided Officer Dominguez with

the car information but did not produce a driver’s license.       Id.   Officer

Dominguez determined that Appellant had a scofflaw warrant for driving with

a suspended license. Id. at 91.

      Before taking Appellant into custody based on the scofflaw warrant,

Officer Dominguez decided to call for backup and Officer Bryan Baxter arrived

on the scene. Id. at 92-93. The three officers approached the vehicle and

ordered Appellant to exit.   Id. at 92-93.   Appellant began to exit and the

officers ordered him to turn around and face the vehicle, but Appellant did not

comply.   Id. at 94.   Officer Dominguez testified that when he secured a

handcuff on Appellant’s one wrist, Appellant pulled his hands toward his chest,

tensed his arms, and stepped on the side of the car to push himself up and

away from the officers. Id. at 95. Officer Baxter testified that Appellant used




                                     -2-
J-S10037-22



moderate force to actively tuck, tense, and pull his arms away from the

officers. Id. at 62-65.

      Appellant and the officers went to the ground in the middle of the

southbound lane and Appellant continued to struggle against the officers by

pulling his hands toward his chest. Id. at 65. Officer Dominguez testified

that he was pulling hard and using substantial force because Appellant was

trying to pull his arms under his body as much as he could. Id. at 98. Officer

Baxter testified that he was using a good amount of force trying to get

Appellant’s arm free. Id. at 67. Officer Dominguez testified that Appellant

was pulling hard, and screaming and yelling. Id., at 98. The officers testified

that the struggle to handcuff Appellant lasted about a minute to a minute and

a half. Id. at 70, 99.

      The struggle occurred in the southbound lane of traffic, and Officer

Baxter testified that the officers’ feet were close to the double yellow line in

the road and that he observed traffic going in both directions, with cars

passing within two to three feet of the officers. Id. at 68. Officer Dominguez

testified he was eventually able to secure Appellant’s other arm into the

handcuffs and stated that Appellant was resisting during the entire episode.

Id. at 100-101. Officer Baxter testified that he had minor scrapes on his knee

as a result of the episode. Id. at 71. It took two officers to walk Appellant to

the police wagon because Appellant continued to push forward and backwards

and officers had to pull Appellant’s arms back so he could be searched. Id.

at 101-102.

                                     -3-
J-S10037-22



       Appellant was arrested and charged with the offenses stated above. He

proceeded to a jury trial on August 2, 2021 and was found guilty of resisting

arrest and REAP. The trial court then found Appellant guilty of the summary

traffic violations after a bench trial. The trial court sentenced Appellant to an

aggregate sentence of two years’ probation plus fines. Appellant filed a timely

post-sentence motion, which the trial court denied on August 16, 2021. On

September 8, 2021, Appellant filed this timely direct appeal.3

       Appellant presents the following issues for our review:

       1. Whether the guilty verdict for resisting arrest was in error as
          the evidence presented at trial was insufficient to prove beyond
          a reasonable doubt an essential element of the offense;
          specifically, the Officers were not in danger of bodily injury and
          did not need to employ substantial force in order to arrest
          Appellant.

       2. Whether the guilty verdict for recklessly endangering another
          person was in error as the evidence at trial was insufficient to
          prove beyond a reasonable doubt an essential element of the
          offense, specifically, officers were not placed in danger of
          serious bodily injury or death.

Appellant’s Brief, at 4.

       In reviewing the sufficiency of the evidence, our standard of review is

as follows:

       Whether viewing all the evidence admitted at trial in the light most
       favorable to the verdict winner, there is sufficient evidence to
____________________________________________


3 The trial court ordered Appellant to file a Pa.R.A.P. 1925(b) statement of
errors complained of on appeal on September 13, 2021. Appellant filed his
timely Rule 1925(b) statement on September 23, 2021. The trial court
entered its opinion on November 10, 2021.


                                           -4-
J-S10037-22


      enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. . . . Finally, the trier of
      fact while passing upon the credibility of witnesses and the weight
      of the evidence produced, is free to believe all, part or none of the
      evidence.

Commonwealth v. Fortson, 165 A.3d 10, 14–15 (Pa. Super. 2017) (citation

and internal brackets omitted) (some formatting), appeal denied, 174 A.3d

558 (Pa. 2017). “Moreover, if a fact finder reasonably determines from the

evidence ‘that all of the necessary elements of the crime were established,

then the evidence will be deemed sufficient to support the verdict.’”

Commonwealth v. Heidler, 741 A.2d 213, 215 (Pa. Super. 1999). A claim

challenging the sufficiency of the evidence is a question of law; as such, the

standard of review is de novo and the scope of review is plenary.

Commonwealth v. Weimer, 977 A.2d 1103, 1104-05 (Pa. 2009) (citation

omitted).

      Appellant argues, first, that a mere assertion that substantial force was

used by a police officer is not sufficient evidence to convict him of resisting

arrest. Appellant’s Brief at 15. He asserts that the incident was merely a

scuffle.    Id. at 16.     Appellant compares the facts of his case to

Commonwealth v. Rainey, 426 A.2d 1148 (Pa. Super. 1981) and




                                      -5-
J-S10037-22



Commonwealth v. Eberhardt, 450 A.2d 651 (Pa. Super. 1982). Appellant’s

Brief at 14-15.

      A person commits a misdemeanor of the second degree if, with
      the intent of preventing a public servant from effecting a lawful
      arrest or discharging any other duty, the person creates a
      substantial risk of bodily injury to the public servant or anyone
      else, or employs means justifying or requiring substantial force to
      overcome the resistance.

18 Pa.C.S. § 5104. In addition to proving that the person had the intent to

prevent a public servant from effecting a lawful arrest or discharging any other

duty, this statute contains two additional disjunctive provisions.           The

Commonwealth must prove that the person (1) created a substantial risk of

bodily injury to the public servant or to anyone else or (2) employed means

justifying or requiring substantial force to overcome the resistance.       See

Eberhardt, 450 A.2d at 652 (appellant only charged with the first of the two

disjunctive provisions found in § 5104.).

      A conviction for resisting arrest cannot be sustained with evidence of a

minor scuffle. See, e.g., Rainey, 426 A.2d at 1150 (holding that simply

trying to escape from officer’s grip did not meet requirements for resisting

arrest). “[I]t is equally well-established that a suspect’s mere flight to escape

arrest does not violate § 5104[.]” In Int. of Woodford, 616 A.2d 641, 644

(Pa. Super. 1992).

      [The resisting arrest statute] does not require evidence of serious
      bodily injury, nor does it require actual injury. Merely exposing
      another to the risk of such injury is sufficient to sustain a
      conviction[.]


                                      -6-
J-S10037-22



Id. at 643–44.

      Appellant argues that the facts of his case are similar to Rainey, 426

A.2d 1148 and Eberhardt, 450 A.2d 651. However, a closer examination of

those cases shows that they are readily distinguishable.       In Rainey, the

appellant squirmed, wiggled, and shook himself to get away from the officer

who had grabbed him by the sleeve of his coat when he attempted to run

away. Rainey, 426 A.2d at 1149. This Court stated the “[a]ppellant's actions

in attempting to escape were no more than efforts ‘to shake off the

policeman’s detaining arm.’” Id. at 1150. We concluded that “[a]t most this

was a ‘minor scuffle’ incident to an arrest.” Id.

      In Eberhardt the appellant was charged in the Information with

resisting arrest by creating a substantial risk of bodily harm to the officers.

The officers were executing a valid arrest warrant for appellant in his home

and upon finding appellant hiding under the bed, the appellant began to

“scuffle” with them. Id. at 652. “The scuffle proceeded into the living room

and then downstairs into the dining room. During the scuffle, much furniture

was overturned and one of the officers sustained a bruise on his forearm.”

Id. The appellant ultimately escaped through the third-floor window. Id.

This Court determined that the “appellant’s actions were only attempts to

escape and not an aggressive assertion of physical force by appellant against

the officers.” Id. at 653. We found that there was no substantial risk of bodily

harm to the officers. Notably, this Court stated it did not analyze whether the




                                     -7-
J-S10037-22



appellant “employed means justifying or requiring substantial force to

overcome the resistance” because it was not charged in the Information. Id.

      “Viewing all the evidence admitted at trial in the light most favorable to

the Commonwealth as verdict winner,” see Fortson, 165 A.3d at 14, the

evidence is sufficient to establish resisting arrest because Appellant created a

substantial risk of bodily injury to the officers by continuing to struggle with

them as they were sprawled out in the middle of an active lane of traffic and

within two to three feet of vehicles passing in either direction. Additionally,

the evidence is sufficient to support the conviction because Appellant used

means requiring substantial force to overcome the resistance, which is evident

from his actions upon exiting the vehicle. See Commonwealth v. Jackson,

907 A.2d 540, 546 (Pa. Super. 2006) (sufficient evidence for resisting arrest

when appellant created a substantial risk of bodily injury and employed means

requiring substantial force to overcome his resistance by continuing to resist

the officer attempting to take him into custody, kicking backward and striking

the officer in his knee, requiring the officer to struggle to overcome the

resistance and once taken into custody appellant continued to resist attempts

to subdue him when he spat blood and saliva at the officer); Commonwealth

v. Coleman, 19 A.3d 1111, 1118 (Pa. Super. 2011) (sufficient evidence for

resisting arrest when officer testified that when he attempted to remove

appellant’s hand from his pocket appellant struggled with him, striking him

with his left and right shoulders, while cursing and telling the officer to get off

of him).

                                       -8-
J-S10037-22



      Appellant used a moderate amount of force to pull up his arms and tense

them up when Officer Dominguez placed a handcuff around his right wrist. He

stepped onto the step at the bottom of the car, pressed himself up and away

from the officers and continued to pull up, and tuck up his arms. Additionally,

once on the ground, Appellant persisted in his resistance by continuing to pull

hard on his arms to get them under his full body weight, forcing the officers

to pull hard to attempt to dislodge them from under Appellant’s body. Officer

Baxter used a good amount of force and Officer Dominguez had to use a

substantial amount of force to overcome Appellant’s continuous resistance.

Even after securing Appellant with handcuffs, Appellant continued to struggle

with officers on the way to the police wagon and before being searched.

Appellant’s issue is without merit as he both created a substantial risk of bodily

injury to the officers and employed means justifying or requiring substantial

force to overcome the resistance.

      Next, Appellant challenges the sufficiency of the evidence regarding the

conviction for REAP. Specifically, Appellant argues that the Commonwealth

did not prove beyond a reasonable doubt that the officers were in danger of

serious bodily injury or death. Appellant’s Brief, at 16. Appellant argues that

merely arresting Appellant in the road does not establish a risk of death or

serious bodily injury. Id. He asserts that his resistance itself did not establish

risk of serious bodily injury to the officers and argues that the danger posed




                                      -9-
J-S10037-22



to the officers is no more than the danger posed to any officer while making

a traffic stop on a travelled road. Id. at 16-18.4

       A person commits a misdemeanor of the second degree if he
       recklessly engages in conduct which places or may place another
       person in danger of death or serious bodily injury.

18 Pa.C.S. § 2705 (emphasis added).

       “Serious bodily injury” is defined as “bodily injury which creates a
       substantial risk of death or which causes serious, permanent
       disfigurement, or protracted loss or impairment of the function of
       any bodily member or organ.” 18 Pa.C.S.A. § 2301.

       Reckless endangerment of another person (“REAP”) requires the
       creation of danger, so the Commonwealth must prove the
       existence of an actual present ability to inflict harm to another.

Commonwealth v. Shaw, 203 A.3d 281, 284 (Pa. Super. 2019) (internal

citation omitted).

       “[T]he Commonwealth must prove that the defendant had an actual

present ability to inflict harm and not merely the apparent ability to do so.”

Commonwealth v. Hopkins, 747 A.2d 910, 915–16 (Pa. Super. 2000)

(internal citation omitted). “Danger, not merely the apprehension of danger,

____________________________________________


4 To the extent that Appellant challenges the mens rea requirement for REAP,
see Appellant’s Brief at 18, we find this is waived as he did not specify this
element in his Rule 1925(b) statement. “[W]hen challenging the sufficiency
of the evidence on appeal, the [a]ppellant’s [Pa.R.A.P.] 1925 statement must
specify the element or elements upon which the evidence was insufficient in
order to preserve the issue for appeal.” Commonwealth v. Hoffman, 198
A.3d 1112, 1125 (Pa. Super. 2018) (internal citation omitted, brackets in
original).




                                          - 10 -
J-S10037-22



must be created.” Id. at 916 (internal citation omitted). “[T]he mere fact

that the victim only sustained minor injuries and did not sustain “serious bodily

injury” does not ipso facto establish that appellant’s actions did not place

others in danger of such injury.” Commonwealth v. Lawton, 414 A.2d 658,

662 (Pa. Super. 1979).

      “Viewing all the evidence admitted at trial in the light most favorable to

the Commonwealth as verdict winner,” see Fortson, 165 A.3d at 14, the

evidence is sufficient to establish that Appellant’s conduct placed the officers

in danger of death or serious bodily injury. See Commonwealth v. Headley,

242 A.3d 940, 944 (Pa. Super. 2020) appeal denied, 253 A.3d 675 (Pa. 2021)

(REAP established where, during an argument with his paramour, appellant

discharged his gun into the floor of his apartment, the bullet entered the

apartment of his downstairs neighbor and within three or four feet from where

she was sitting, placing her in danger of death or injury and could have

seriously wounded or killed her and finding appellant’s actions created actual

danger and not merely apprehension of danger.)

      Appellant’s actions, by continuing to struggle with officers in the middle

of the southbound lane of an active road while cars were driving by two to

three feet away and the struggle caused the officers’ legs to be within two feet

of the double yellow lines in the road, placed the officers in danger of being

struck by a car driving in either direction. Being struck by a car going 25 to

35 miles per hour could certainly result in death or serious bodily injury,

particularly when it was still dark outside and the street lights were obstructed

                                     - 11 -
J-S10037-22



by trees. The episode occurred in the middle of the active southbound lane

of travel. The northbound lane was in no way obstructed so that cars could

drive northbound and cars driving southbound would have to enter into the

northbound lane, pass the officers’ cars, and come back into the southbound

lane, where the struggle was occurring. For the reasons above, we conclude

that Appellant’s claim of error is meritless: the evidence was sufficient to

establish that Appellant’s actions created actual danger and placed or may

have placed the officers in danger of death or serious bodily injury.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2022




                                    - 12 -